Citation Nr: 9919170	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenia, to include a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






REMAND

The veteran served on active duty from April 1968 to May 
1969.  

The veteran has been granted service connection for 
schizophrenia.  This disability was evaluated as 100 percent 
disabling after discharge from service, and then 70 percent 
disabling for several years thereafter.  A 50 percent 
evaluation has been in effect since March 1, 1981.  This is 
the veteran's only service-connected disability. The veteran 
was most recently examined by the VA in February 1998.  In 
addition, VA outpatient treatment reports were received.  It 
was indicated that the veteran had taken a three-month leave 
of absence from his job in January 1998 to attend day 
hospital treatment five times weekly.  In March 1998, it was 
reported that he was showing increasing anxiety about 
returning to work, and a few days later, it was noted that he 
quit his job because of such anxiety.

An informal hearing presentation was received from the 
veteran's representative in April 1999.  The representative 
noted the VA outpatient treatment report in March 1998 
indicating that the veteran's increased anxiety caused him to 
leave his employment, and indicated that his symptomatology 
represented an increase in the level of severity of the 
veteran's service-connected disability.  The representative 
also indicated that such outpatient treatment report showed 
that the veteran was unemployable by reason of his service-
connected disability, and the representative indicated that 
this raised a further claim of a total rating by reason of 
individual unemployability.  

Accordingly, the Board believes that the case needs to be 
remanded for further development as follows:

1.  The RO should obtain copies of all VA 
records regarding psychiatric treatment 
received by the veteran since April 1998.  
The RO should also obtain the names and 
addresses of any other medical care providers 
who treated the veteran for these 
disabilities.  After securing the necessary 
release, the RO should obtain these records.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his service-connected 
psychiatric disorder. The veteran should 
be asked to provide information 
concerning his recent social and work 
experience. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected psychiatric disorder results in 
social and occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made. 

3.  The regional office should then 
review and adjudicate the issue of an 
increased rating for the veteran's 
psychiatric disability according to the 
amended schedular criteria, or the old 
criteria, whichever is to the advantage 
of the veteran and also review the issue 
of entitlement to a total rating based on 
individual unemployability.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

If there is a denial of any claim that is subject to 
appellate review, the case should be processed in accordance 
with appropriate appellate procedures, including the issuance 
of an appropriate supplemental statement of the case.  No 
action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




